Case 2:20-cv-02496-JAK-LAL Document 48 Filed 08/25/21 Page 1 of 1 Page ID #:3432




  1
                                                                           JS-6
  2
  3
  4
  5
  6
                                 UNITED STATES DISTRICT COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   WILLIE T. SHIPLEY, JR.,                          Case No. LACV 20-2496-JAK (LAL)

 11                                  Petitioner,       JUDGMENT
 12                        v.

 13   D. HOLBROOK, Warden, CSP-CVSP,

 14                                     Respondent.

 15
 16
 17          Pursuant to the Order Accepting Report and Recommendation of United States

 18   Magistrate Judge,

 19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.

 20
      DATED: ___________________
              August 25, 2021                      _________________________________________
 21                                                JOHN A. KRONSTADT
 22                                                UNITED STATES DISTRICT JUDGE

 23
 24
 25
 26
 27
 28
